ALLOWANCE
This action is in response to the amendment filed 6/29/2022.  Claims 1-20 are pending.  Claims 7, 17 and 20 have been amended.  Claims 1-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 6/29/2022:  Applicant has submitted replacement drawings, and the corresponding objections are withdrawn.  Applicant has amended the specification, and the corresponding objections have been withdrawn.  Applicant has amended the claims, and the corresponding 35 USC § 112 rejections and 35 USC § 101 rejections have been withdrawn.
Reasons for Allowance
The reasons provided in the Allowable Subject Matter section of the Non-Final Action mailed 3/29/2022 still apply.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orsini et al. (US 2012/0072723 A1) is related to secure data sharing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492